               1    DEVERIE J. CHRISTENSEN, ESQ.
                    Nevada Bar No. 6596
               2    JOSHUA A. SLIKER, ESQ.
                    Nevada Bar No. 12493
               3    JACKSON LEWIS P.C.
                    300 South Fourth Street, Suite 900
               4    Las Vegas, Nevada 89101
                    Telephone: (702) 921-2460
               5    Facsimile: (702) 921-2461
                    Email: deverie.christensen@jacksonlewis.com
               6
                    Email: joshua.sliker@jacksonlewis.com
               7
                    Attorneys for Defendant
               8    Ramparts, LLC

               9                                   UNITED STATES DISTRICT COURT

              10                                         DISTRICT OF NEVADA

              11     BRYANT LECHUGA,                                      Case No. 2:19-cv-01731-APG-BNW

              12                      Plaintiff,
                                                                            STIPULATION AND ORDER FOR
              13               vs.                                            DISMISSAL OF CASE WITH
                                                                                    PREJUDICE
              14     RAMPARTS, LLC, a Nevada Limited Liability
                     Company; DOES I-X; and ROE Business
              15     Entities I-X,

              16                      Defendants.

              17              Plaintiff BRYANT LECHUGA, and Defendant RAMPARTS, LLC d/b/a Luxor Hotel &
              18    Casino, by and through their respective counsel of record, hereby stipulate and agree to dismiss this
              19    case and all claims and allegations therein with prejudice, each party to bear their own fees and
              20    costs, in accordance with the following which shall constitute binding admissions upon Plaintiff:
              21              1.     Plaintiff’s employment with Defendant ended on April 21, 2021 (the “Separation
              22    Date”).
              23              2.     Plaintiff has been paid and received all compensation, wages, bonuses,
              24    commissions, and benefits, if any, due and payable to him from Defendant.
              25              3.     Plaintiff has received all consideration due to him under the parties’ Confidential
              26    Settlement Agreement And General Release Of All Claims (the “Agreement”).
              27

              28
JACKSON LEWIS P.C
   LAS VEGAS                                                          1
                1            4.      Plaintiff has not filed, caused to be filed, or presently is a party to any claim or action

                2   against Defendant, other than the instant case.

                3            5.      Except as otherwise alleged in the Charge or Litigation, as those terms are defined

                4   in the Agreement, Defendant’s decisions regarding the terms and conditions of Plaintiff’s

                5   employment with Defendant up to and including the Separation Date were not discriminatory or

                6   harassing based on age, race, color, sex, religion, national origin, disability or any other classification

                7   protected by law, or retaliatory based on any protected activity.

                8            6.      Defendant granted Plaintiff any leave and/or reasonable accommodation to which

                9   he was entitled under the Family and Medical Leave Act or related federal, state or local leave or

              10    disability accommodation laws.

              11             7.      Plaintiff has no known workplace injuries or occupational diseases that have not

              12    already been reported to Defendant.

              13             8.      Plaintiff has not divulged any proprietary or confidential information of Defendant

              14    and will continue to maintain the confidentiality of such information consistent with Defendant’s

              15    policies and Plaintiff’s agreement(s) with Defendant and/or common law.

              16             9.      Except as otherwise alleged in the Charge or Litigation, as those terms are defined

              17    in the Agreement, Plaintiff has not been retaliated against for reporting any allegations of

              18    wrongdoing by Defendant or its officers, including any allegations of corporate fraud.

              19             10.     Plaintiff has not been subjected to any act, omission, conduct or injury, since the

              20    date he signed the Agreement, which would give rise to a claim or cause of action against Defendant.

              21    ///

              22    ///

              23    ///

              24    ///

              25    ///

              26    ///

              27    ///

              28    ///

JACKSON LEWIS P.C
   LAS VEGAS                                                             2
                1                          11.     No Released Claims, as that term is defined in the Agreement, have arisen since

                2   Plaintiff signed the Agreement on April 13, 2021 and the date that this Stipulation is filed with the

                3   Court.

                4                          Dated this 28th day of April, 2021.

                5        KEMP & KEMP                                                    JACKSON LEWIS P.C.
                6        /s/ James P. Kemp                                              /s/ Joshua A. Sliker
                         James P. Kemp, Bar #6375                                       Joshua A. Sliker, Bar #12493
                7        7435 West Azure Drive, Suite 110                               300 S. Fourth Street, Suite 900
                         Las Vegas, Nevada 89130                                        Las Vegas, Nevada 89101
                8
                         Attorneys for Plaintiff                                        Attorneys for Defendant
                9

              10                                                                 ORDER
              11
                                                                                 IT IS SO ORDERED.
              12

              13
                                                                                 United States District Judge
              14
                                                                                 Dated: April 28, 2021
              15
                                                                                 Case No. 2:19-cv-01731-APG-BNW
                    4825-5634-5063, v. 1


              16

              17

              18

              19

              20

              21

              22

              23

              24

              25

              26

              27

              28
JACKSON LEWIS P.C
   LAS VEGAS                                                                        3
